DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               UNITED AUTOMOBILE INSURANCE COMPANY,
                             Appellant,

                                     v.

    POLO MEDICAL CENTER NORTH, INC. a/a/o BIANCA PERCY,
                         Appellee.

                               No. 4D21-59

                              [April 29, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Terri-Ann Miller, Judge; L.T. Case No. COSO12-7179,
CACE19-12331.

  Michael J. Neimand, House Counsel of United Automobile Insurance
Company, Miami, for appellant.

   Todd Landau of Todd Landau, P.A., Hollywood, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, KUNTZ, and ARTAU, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.